Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondents which found petitioner guilty of violating a prison disciplinary rule.
As the result of his refusal to comply with a correction officer’s direction to carry boxes to a storage area, petitioner was found guilty of refusing to obey a direct order. He raises a number of procedural objections to this determination and argues that it is not supported by substantial evidence. Contrary to petitioner’s claims, we find that the misbehavior report adequately apprised petitioner of the charges against him and that the Hearing Officer conducted the hearing in a fair and impartial manner. Likewise, we find petitioner’s other procedural objections to be without merit. Lastly, the misbehavior report, combined with the testimony of the correction officer who prepared it, constitute substantial evidence supporting the determination. Significantly, petitioner failed to adduce proof at the hearing substantiating his claim that he could not carry the boxes due to a back injury.
Mikoll, J. P., Mercure, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.